DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated November 29th, 2021, and an interview conducted on 02/22/2022 with the Applicants' representative Attorney Scott W. Pape (Please refer to PTO-413B) which lead to a supplemental amendment filed by the Applicants on 03/01/2022.

2.	Claims 1-15 and 21-25 are allowed.
ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the currently amended independent claims and dependent claims such as in claim 1, “while the ones of the group of subscribers are being migrated to the second execution engine: executing, by the server computer system, the first and second application packages for non-migrated and migrated ones of the group of subscribers, respectively; generating, by the server computer system, revised versions of the first and second application packages based on edits to a single version of the set of source code; and after the group of subscribers have migrated to the second execution engine, disabling, by the server computer system, application components associated with the first, but not the second, application package; Page 2 of 9wherein the first and second application packages are different versions of the particular application” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of the a server computer system may operate a platform for executing one or more application modules that utilize one or more application components to implement an application wherein server computer system may generate a first set of values indicative of versions of a first set of application modules specified by an application package stored on the server computer system for implementing the application, and server computer system may determine a second set of values indicative of versions of a second set of application modules specified by an updated application package for an upgrade of the application, which the server computer system disables application components associated with application 
4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                               
                                        03/08/2022